 



EXHIBIT 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of December 27, 2016 (the “Amendment Effective Date”), is made among Imprimis
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), the undersigned
Subsidiaries of the Borrower, in their capacities as Guarantors, IMMY Funding
LLC, a Delaware limited liability company (“IMMY Funding LLC”), in its capacity
as collateral agent (in such capacity, “Collateral Agent”) and the Lenders
listed on Schedule 1.1 (as amended herein) of the Loan and Security Agreement
(as defined below) or otherwise a party hereto from time to time including IMMY
Funding LLC in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”).

 

The Borrower, the Lenders and the Collateral Agent are parties to a Loan and
Security Agreement dated as of May 11, 2015 (as amended by that certain First
Amendment to Loan and Security Agreement dated as of October 20, 2015, and that
certain Second Amendment to Loan and Security Agreement dated as of January 22,
2016, and as may be further amended, restated or modified from time to time, the
“Loan and Security Agreement”). The Borrower has requested that the Lenders
agree to certain amendments to the Loan and Security Agreement. The Lenders have
agreed to such request, subject to the terms and conditions hereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1 Definitions; Interpretation.

 

(a)       Terms Defined in Loan and Security Agreement. All capitalized terms
used in this Amendment (including in the recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Loan and Security
Agreement.

 

(b)       Interpretation. The rules of interpretation set forth in Section 1.1
of the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

 

SECTION 2 Amendments to the Loan and Security Agreement.

 

(a)       The Loan and Security Agreement shall be amended as follows effective
as of the Amendment Effective Date:

 

(i)       Definitions Chart. The chart of definitions in Section 1.3 is amended
as follows: (A) the Section references for “Term A Loan” is changed to Section
2.2(a)(i), and “Term Loan” is changed to Section 2.2(a)(ii), (B) a new line for
“Exchange Agreement” is added, which is defined in Section 2.2(a)(ii) and (C) a
new line for “Term B Loan” is added, which is defined in Section 2.2(a)(ii).

 

(ii)       New Definitions. The following definitions are added to Section 1.3
in their proper alphabetical order:

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)       for a prepayment made on or after the Funding Date of such Term Loan
through and including February 28, 2017, one quarter of one percent (0.25%) of
the principal amount of such Term Loan prepaid;

 

 1 

 

 

(ii)        for a prepayment made after February 28, 2017 through and including
March 31, 2017, one half of one percent (0.50%) of the principal amount of the
Term Loans prepaid;

 

(iii)       for a prepayment made after March 31, 2017 through and including
April 30, 2017, three quarters of one percent (0.75%) of the principal amount of
the Term Loans prepaid; and

 

(iv)       for a prepayment made after April 30, 2017 through and prior to the
Maturity Date, one percent (1.00%) of the principal amount of the Term Loans
prepaid.

 

“Third Amendment Effective Date” means December 27, 2016.

 

(iii)       Amended and Restated Definitions. The following definition is hereby
amended and restated as follows:

 

“Amortization Date” is June 1, 2017.

 

“Loan Documents” are, collectively, this Agreement, the Pledge Agreement, the IP
Security Agreement, the Secured Guaranty, the Warrants, the Perfection
Certificates, each Control Agreement, each Compliance Certificate, each Loan
Payment Request Form, any subordination agreements, any note, or notes or
guaranties executed by Borrower or any other Person, and any other present or
future agreement entered into by Borrower, any Guarantor or any other Person for
the benefit of the Lenders and Collateral Agent in connection with this
Agreement; all as amended, restated, or otherwise modified or supplemented from
time to time.

 

“Maturity Date” is, for each Term Loan, twenty (20) months following the
Amortization Date.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Final Fee, the Prepayment Fee, and
other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or the
other Loan Documents (other than the Warrants), and including interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or
Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents.

 

“PIK Option Period” means the period from the Effective Date until the Third
Amendment Effective Date.

 

(iv)       Amended Definitions. The following definition is hereby amended as
follows:

 

“Permitted Indebtedness”. The definition of “Permitted Indebtedness” is hereby
amended by (i) adding “and” at the end of clause (m), (ii) replacing “; and” at
the end of clause (n) with “.”, and (iii) deleting clause (o).

 

(v)       Deleted Definitions. The following definition is hereby deleted in its
entirety: Revenue Threshold.

 

 2 

 

 

(vi)       Section 2.2(a). Section 2.2(a) is hereby amended and restated as
follows:

 

(a) Availability.

 

(i)        Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate principal amount of Ten Million Dollars
($10,000,000.00) according to each Lender’s Term A Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term A Loan”, and collectively as the “Term A Loans”). After repayment, no Term
A Loan may be reborrowed.

 

(ii)       Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, on the Third Amendment Effective Date, to make
term loans to Borrower in an aggregate principal amount of Three Million Dollars
($3,000,000) according to each Lender’s Term B Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan or Term
B Loan is hereinafter referred to singly as a “Term Loan” and the Term A Loans
and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”). Such Term B Loans shall be issued in exchange for, and shall not be
funded separately, cancellation and discharge of all Indebtedness owed with
respect to the Note and Note Purchase Agreement pursuant to the terms of that
certain Exchange and Discharge Agreement between Borrower and Lenders, dated as
of the Third Amendment Effective Date (the “Exchange Agreement”), and as of the
Third Amendment Effective Date all other Obligations of Borrower under the Note
and Note Purchase Agreement shall be deemed terminated; provided, however, those
obligations, liabilities, covenants, and terms that are expressly specified in
the Note or Note Purchase Agreement as surviving that respective agreement’s
termination, including without limitation, any indemnity obligations, shall
continue to survive notwithstanding the termination of the Note and Note
Purchase Agreement as provided herein and in the Exchange Agreement. After
repayment, no Term B Loan may be reborrowed.

 

(vii)       Section 2.2(b). Section 2.2(b) is hereby amended and restated as
follows:

 

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the second (2nd) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date after such Funding
Date. Commencing on the Amortization Date, and continuing on the Payment Date of
each month thereafter, Borrower shall make consecutive equal monthly payments of
principal and interest, in arrears, to each Lender, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon: (1) the amount of such Lender’s Term Loan, (2) the effective rate of
interest, as determined in Section 2.3(a), and (3) a repayment schedule equal to
twenty (20) months after the Amortization Date. All unpaid principal and accrued
and unpaid interest with respect to each Term Loan is due and payable in full on
the Maturity Date. The Term Loans may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).

 

 3 

 

 

(viii)       Section 2.3(c). Section 2.3(c) is hereby amended and restated as
follows:

 

(c)       Mandatory Prepayments. If an event described in Section 7.2(c)(ii)
occurs or the Term Loans are accelerated following the occurrence of an Event of
Default, Borrower shall immediately pay to Lenders, payable to each Lender in
accordance with its respective Pro Rata Share, an amount equal to the sum of:
(i) all outstanding principal of the Term Loans plus accrued and unpaid interest
thereon through the prepayment date, (ii) the Final Fee, (iii) the Prepayment
Fee, plus (iv) all other Obligations that are due and payable, including,
without limitation, Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Fee had not previously been
paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to each Lender in accordance with its respective Pro Rata
Share, the Final Fee in respect of the Term Loans.

 

(ix)       Section 2.3(d). Section 2.3(d) is hereby amended and restated as
follows:

 

(d)       Permitted Prepayment of Term Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least five (5)
Business Days prior to such prepayment, and (ii) pays to the Lenders on the date
of such prepayment, payable to each Lender in accordance with its respective Pro
Rata Share, an amount equal to the sum of (A) all outstanding principal of the
Term Loans plus accrued and unpaid interest thereon through the prepayment date,
(B) the Final Fee, (C) the Prepayment Fee, plus (D) all other Obligations that
are due and payable, including, without limitation, Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.

 

(x)       Section 2.4. A new Section 2.4(c) is inserted as follows, and the
existing Section 2.4(c) is renumbered as 2.4(d).

 

(c)       Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
among the Lenders in accordance with their respective Pro Rata Shares; and

 

(xi)       Section 4.1. The second paragraph of Section 4.1 is hereby amended
and restated as follows:

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate contingent obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate contingent obligations) and at such time as the Lenders’
obligation to extend Term Loans has terminated, Collateral Agent shall, at the
sole cost and expense of Borrower, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

 

(xii)       Section 8.13. Section 8.13 is hereby deleted.

 

(xiii)       Lenders and Commitments. Schedule 1.1 of the Loan and Security
Agreement, the Schedules of Lenders and Commitments, is hereby amended and
restated in its entirety with Annex A hereto.

 

(b)       References Within Loan and Security Agreement. Each reference in the
Loan and Security Agreement to “this Agreement” and the words “hereof,”
“herein,” “hereunder,” or words of like import, shall mean and be a reference to
the Loan and Security Agreement as amended by this Amendment.

 

 4 

 

 

SECTION 3 Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

 

(a)       Fees and Expenses. The Borrower shall have paid (i) all invoiced costs
and expenses then due in accordance with Section 5(e), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Amendment Effective Date
under the Loan and Security Agreement.

 

(b)       This Amendment; the Amendment to Warrant to Purchase Stock; the
Exchange Agreement; Equity Raise. The Collateral Agent shall have received (i)
this Amendment, executed by the Collateral Agent, the Lenders, the Borrower and
the Guarantors, (ii) that certain Amendment to Warrant to Purchase Stock, dated
as of the date hereof, executed by IMMY Funding LLC and the Borrower (the
“Warrant Amendment”), (iii) the Exchange Agreement, executed by the Lenders and
the Borrower and (iv) evidence satisfactory to it that Borrower has received, in
a principal amount of at least Five Million Dollars ($5,000,000), net proceeds
(not subject to any redemption, clawback or similar provision) from a bona fide
equity financing from investors and on terms and conditions reasonably
acceptable to the Collateral Agent, subject to verification by Collateral Agent
(including supporting documentation reasonably requested by Collateral Agent).

 

(c)       Representations and Warranties; No Default. On the Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

 

(i)       The representations and warranties contained in Section 4 shall be
true and correct on and as of the Amendment Effective Date as though made on and
as of such date; and

 

(ii)       There exist no Events of Default or events that with the passage of
time would result in an Event of Default.

 

SECTION 4 Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it or the Guarantors in Section 5 of
the Loan and Security Agreement and in the other Loan Documents are true and
correct in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof. For the
purposes of this Section 4, (i) each reference in Section 5 of the Loan and
Security Agreement to “this Agreement,” and the words “hereof,” “herein,”
“hereunder,” or words of like import in such Section, shall mean and be a
reference to the Loan and Security Agreement as amended by this Amendment, and
(ii) any representations and warranties which relate solely to an earlier date
shall not be deemed confirmed and restated as of the date hereof (provided that
such representations and warranties shall be true, correct and complete as of
such earlier date); (b) that there has not been and there does not exist a
Material Adverse Change; and (c) that the information included in the Perfection
Certificate delivered to Collateral Agent on January 22, 2016 remains true and
correct.

 

SECTION 5 Miscellaneous.

 

(a)       Loan Documents Otherwise Not Affected; Reaffirmation. Except as
expressly amended pursuant hereto or referenced herein, the Loan and Security
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect and are hereby ratified and confirmed in all respects. The Lenders’
and the Collateral Agent’s execution and delivery of, or acceptance of, this
Amendment shall not be deemed to create a course of dealing or otherwise create
any express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. The Borrower hereby reaffirms the
grant of security under Section 4.1 of the Loan and Security Agreement, and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement as of the date hereof.

 

(b)       Reaffirmation by the Guarantors. The undersigned Guarantors hereby
reaffirm the grant of security under Section 2.1 of the Secured Guaranty, and
hereby reaffirm that such grant of security in the Collateral secures all
Guarantor Obligations under the Secured Guaranty as of the date hereof. For the
purpose of this Section 5(b), “Collateral” has the meaning given to it in the
Secured Guaranty.

 

 5 

 

 

(c)       Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

 

(d)       No Reliance. The Borrower and the Guarantors hereby acknowledge and
confirm to the Collateral Agent and the Lenders that the Borrower and the
Guarantors are executing this Amendment on the basis of their own investigation
and for their own reasons without reliance upon any agreement, representation,
understanding or communication by or on behalf of any other Person.

 

(e)       Costs and Expenses. The Borrower agrees to pay to the Collateral Agent
within ten (10) days of its receipt of an invoice (or on the Amendment Effective
Date to the extent invoiced on or prior to the Amendment Effective Date), the
out-of-pocket costs and expenses of the Collateral Agent and the Lenders party
hereto, and the fees and disbursements of counsel to the Collateral Agent and
the Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.

 

(f)       Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.

 

(g)       Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES that would result in the application of any laws
other than the laws OF the State of New York), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.

 

(h)       Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.

 

(i)       Severability of Provisions. Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.

 

(j)       Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

 

(k)       Loan Documents. This Amendment, the Warrant Amendment, the Exchange
Agreement and the other documents related hereto shall constitute Loan
Documents.

 

(l)       Outstanding Principal. As of the Amendment Effective Date, the
Borrower, the Collateral Agent and the Lenders agree that the outstanding
principal amount of all Term Loans is $13,332,254.94.

 

(m)       Tax Treatment. The parties hereto agree that the tax treatment of the
Amendment will be as determined by the Lenders, in good faith consultation with
the Borrower.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

  BORROWER:       IMPRIMIS PHARMACEUTICALS, INC.,   as Borrower         By: /s/
Andrew R. Boll   Name: Andrew R. Boll   Title: CFO and Secretary        
COLLATERAL AGENT AND LENDERS:         IMMY FUNDING LLC,   as Collateral Agent
and a Lender         By: /s/ Stephen J. DeNelsky   Name: Stephen J. DeNelsky  
Title: President

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

 

  GUARANTOR:       IMPRIMISRX CA, INC., a California corporation, as Guarantor  
      By: /s/ Andrew R. Boll   Name: Andrew R. Boll   Title:  CFO and Secretary
        IMPRIMISRX NJ, LLC, a New Jersey limited liability company, as Guarantor
        By: /s/ Andrew R. Boll   Name: Andrew R. Boll   Title: CFO and Secretary
        IMPRIMISRX TX, INC., a Texas corporation, as Guarantor         By: /s/
Andrew R. Boll   Name: Andrew R. Boll   Title: CFO and Secretary        
IMPRIMISRX PA, INC., a Delaware corporation, as Guarantor         By: /s/ Andrew
R. Boll   Name: Andrew R. Boll   Title: CFO and Secretary         IMPRIMIS NJOF,
LLC, a New Jersey limited liability company, as Guarantor         By: /s/ Andrew
R. Boll   Name: Andrew R. Boll   Title: CFO and Secretary

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

 

Annex A

 

SCHEDULE 1.1

 

Lenders and Commitments

 

    Term A Loans               Lender   Term Loan Commitment   Commitment
Percentage IMMY Funding LLC   $10,000,000.00   100.00% TOTAL   $10,000,000.00  
100.00%

 

    Term B Loans               Lender   Term Loan Commitment   Commitment
Percentage IMMY Funding LLC   $3,000,000.00   100.00% TOTAL   $3,000,000.00  
100.00%

 

    Aggregate (all Term Loans)               Lender   Term Loan Commitment  
Commitment Percentage IMMY Funding LLC   $13,000,000.00   100.00% TOTAL  
$13,000,000.00   100.00%

 

   

 

